   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 1 of 50. PageID #: 9531




                        EXHIBIT A




{3818947:}
    Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 2 of 50. PageID #: 9532


                              SECOND SETTLEMENT AGREEMENT

        THIS SECOND SETTLEMENT AGREEMENT (this “Second Settlement
Agreement”) is made as of May 14, 2019 (the “Effective Date”), by and between Mark Dottore,
not in his individual capacity but as receiver (the “Receiver”) of the South University of Ohio
LLC, Dream Center Education Holding LLC (“DCEH”), The DC Art Institute of Raleigh-
Durham LLC, the DC Art Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC
Art Institute of Washington, LLC, the Art Institute of Tennessee-Nashville LLC, AiTN
Restaurant LLC, The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art
Institute of Portland LLC, the Art Institute of Seattle LLC, the Art Institute of Pittsburgh, DC
LLC, the Art Institute of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, the
Illinois Institute of Art LLC, the Art Institute of Michigan LLC, the Illinois Institute of Art at
Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the Art Institute
of Las Vegas LLC (“AI Las Vegas”), the Art Institute of Indianapolis, LLC, and AiIN Restaurant
LLC; Dream Center Argosy University of California LLC and its direct subsidiary Argosy
Education Group LLC (together, “Argosy”), Dream Center Education Management LLC, and
South University of Michigan LLC (DCEH collectively and together with all of the entities
referenced above, other than the Receiver, the “Receivership Entities”), and Studio Enterprise
Manager, LLC (“Studio” and together with the Receivership Entities and the Receiver, the
“Parties”).

                                                  RECITALS

        WHEREAS, certain of the Parties executed each of the following documents: a
Framework Agreement (the “FWA”), a Master Bundled Services Agreement (the “BSA”), a
Technology Licenses and Services Agreement (the “TLSA”), a Master Asset Purchase
Agreement (the “APA”), a License Agreement (the “License”), and a Restrictive Covenant
Agreement (the “Restrictive Covenant Agreement” and collectively with the FWA, BSA, TSLA,
APA and License, the “Ai Transaction Documents”), a Master Services Agreement with each of
South University, the Arts Institutes, and Argosy University (each as defined below)
(collectively, the “MSAs”), a Transition Services and License Agreement with DCEH (the
“TSA”), the Amended and Restated Framework Agreement (the “Amended FWA”), an Equity
and Asset Purchase Agreement (the “EAPA”), the Omnibus Amendment No. 2 to Credit
Documents (the “Bridge Loan”), and an Interim Framework Agreement (as amended, the
“IFWA” and collectively with each of the MSAs, the Bridge Loan, the TSA, the Ai Transaction
Documents, and the other transaction documents contemplated by the IFWA, the
“Reorganization Documents”);1

        WHEREAS, the Reorganization Documents provided for the acquisition by Education
Principle Foundation (“EPF”) of Dream Center South University, LLC (collectively with all of
its subsidiaries, “South University”) and part of The Arts Institutes International LLC
(collectively with all of its subsidiaries, the “Arts Institutes”);

      WHEREAS, on January 18, 2019, Digital Media Solutions LLC filed that certain
complaint in the United States District Court for the Northern District of Ohio (the “Court”)

1
 Capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto in the applicable
Reorganization Documents or Ai Transaction Documents.


{8091685:14 }
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 3 of 50. PageID #: 9533


captioned Digital Media Solutions, LLC v. South University of Ohio, LLC, et al., Case No. 19-
145 (the “Receivership Action”), requesting the appointment of a receiver for the Receivership
Entities, and Mark Dottore was appointed as Receiver pursuant to that certain Order Appointing
Receiver, which was amended by the Amended Order Appointing Receiver (Docket No. 150)
(the “Receivership Order”);

        WHEREAS, on February 21, 2019, the Receiver filed that certain complaint in the Court
in the case captioned Mark Dottore, Receiver v. Studio Enterprise Manager, LLC, et al., Case
No. 19-380 (the “Action”), asserting the following claims against Studio: equitable rescission,
breach of contract, unjust enrichment, and a declaratory judgment declaring that the Receiver
may reject certain reorganization documents (collectively, the “Declaratory Judgment Claims”);

        WHEREAS, the Action and the Declaratory Judgment Claims were settled pursuant to
that certain settlement agreement between Studio, the Receiver, and EPF dated February 27,
2019 (as amended) (the “First Settlement Agreement”), which was approved by the Court on
March 18, 2019;

       WHEREAS, among other topics, the First Settlement Agreement provided that Studio
would pay a settlement sum in full and complete payment of the TSA Fee for all of January and
February 2019;

        WHEREAS, in response to the Court’s request, on March 26, 2019, Studio filed its
detailed plan (Docket No. 206) (the “Separation Plan”) for the extrication of ongoing campuses
of South University and the Arts Institutes from DCEH’s shared IT platform (the “Shared IT
Platform”), and South University and the Arts Institutes unanimously endorsed the Separation
Plan;

       WHEREAS, on April 5, 2019, Studio provided the Receiver with a notice of termination
of all TSA Services (other than the royalty-free license to use the hardware and software
comprising the Shared IT Platform), and that termination notice became effective on May 5,
2019;

       WHEREAS, the Receiver asserted that Studio did not pay certain amounts due for the
TSA Fee accruing after March 1, 2019 and thereafter, and Studio disputed this claim (the “TSA
Fee Claim”);

       WHEREAS, the Receiver claimed that certain funds intended to be sent by the United
States Department of Veterans Affairs (“VA”) to certain Receivership Entities were
inadvertently deposited into an account owned and controlled by the Arts Institutes (the “VA
Funds Claim”);

       WHEREAS, the Arts Institutes informed Studio that it has not received the full amount
of funds it was due from the VA related to its 8 campuses because funds from the VA were
commingled by DCEH and that DCEH has received, in the aggregate, funds from the VA in
excess of the amount that it should have received for the Receivership Entities;

        WHEREAS, in light of the impending termination of the Receivership, the Receiver has
determined that the VA Funds Claim should be resolved between the VA and the Arts Institutes
and that there is insufficient time for Receiver to be involved or have any obligation to intervene
in the VA Funds Claim;

{8091685:14 }   2
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 4 of 50. PageID #: 9534


        WHEREAS, the Receiver has claimed that DCEH is the owner of certain IP addresses
that are registered in the name of the Arts Institutes with the American Registry for Internet
Numbers (the “IP Address Claim”);

       WHEREAS, Studio and the Arts Institutes have provided the Receiver with documentary
evidence they contend supports their claim that the Arts Institutes is the rightful owner of the IP
address that are the subject to the IP Address Claim;

        WHEREAS, throughout the course of the Receivership Action, the Receiver asserted
certain claims against Studio, including but not limited to, contempt of court and breach of
certain of the Reorganization Documents (collectively and together with the TSA Fee Claim, the
VA Funds Claim, the IP Address Claim, the “Receiver Claims”), and Studio asserted certain
claims against the Receiver regarding the Receiver’s alleged breach of certain of the
Reorganization Documents and the First Settlement Agreement (collectively, the “Studio
Claims”);

       WHEREAS, on April 26, 2019, the Court issued an order terminating the Receivership
Action (the “Termination Order”) effective May 31, 2019;

        WHEREAS, consistent with the Termination Order, Studio and the Receiver prepared a
joint report documenting actions that they intend to take to wind-up the Receivership Action and
to address the list of issues identified in the Receiver’s Report Regarding Plan to Provide
Ongoing Services to Universities (Docket No. 268) (the “Termination Report”);

        WHEREAS, the Termination Report contemplates that each of the Parties would
complete a number of specific actions and enter into a global settlement and mutual release of
claims, including the Receiver Claims and the Studio Claims, and Studio desired for these
actions and releases to be documented in a formal global settlement agreement; and

       WHEREAS, the Receiver and Studio, without admitting the validity of the Receiver
Claims or the Studio Claims, have exchanged information, negotiated, and reached a settlement
of the Receiver Claims and the Studio Claims upon the terms and conditions set forth in this
Second Settlement Agreement.

      NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is hereby stipulated, consented to and agreed by and
between the Parties as follows:

       1.      Nothing in this Second Settlement Agreement shall be deemed an admission of
any liability by Studio or the Receiver regarding any of the Receiver Claims or the Studio
Claims, respectively.

         2.     On the Effective Date, the Receiver shall (a) execute the amended sublease
attached to the Termination Report (the “Sublease”) for the Pittsburgh data center (the
“Premises”), (b) file a withdrawal of his Opposition to Studio’s Motion for an Order Requiring
the Receiver to (i) Execute Sublease for the Pittsburgh Data Center; and (ii) Comply with the
Terms of the Reorganization Documents and the Settlement Agreement (Docket No. 269);
(c) file a motion with the Court to approve the Sublease and this Second Settlement Agreement
on an expedited schedule with a request that the Court approve both no later than May 21, 2019,
and (d) request that the Court include in the final termination order for the Receivership that

{8091685:14 }   3
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 5 of 50. PageID #: 9535


Studio, South University and the Arts Institutes will have continued access to the Shared IT
Platform through September 30, 2019.

        3.      From the date of approval of the Sublease by the Court (the “Commencement
Date”) until the earlier of (a) the date that the Court terminates the Receivership or (b) the
termination or expiration of the Sublease (the “Termination Date”), Studio will assume
responsibility for the Sublease and the Premises as set forth in the Sublease, including, but not
limited, to all rent, utilities, facility costs, and vendor agreements identified in the Separation
Plan, and Studio will pay such costs for the duration of the Sublease; provided, however, Studio
shall not be responsible for any expenses incurred prior to the Commencement Date or that were
paid by the Receiver. From the Commencement Date until the Termination Date, Studio will
maintain any existing security and data protection requirements for the Shared IT Platform that
are in place as of the Commencement Date.

        4.     From the Commencement Date until the Termination Date, Studio shall provide
access to the Premises and the Shared IT Platform (and any hard-copy paper files at the Premises
relevant to the Receivership Entities) to the Receiver (and his pre-approved list of personnel)
upon request during normal business hours to access data relevant to the Receivership Entities,
or for any other lawful and legitimate business purpose of the Receivership Entities approved by
the Court.

       5.       As long as Studio maintains control of the Shared IT Platform, it shall not delete
any data relating to any of the Receivership Entities that is presently on the Shared IT Platform.
Upon the expiration or termination of the Sublease, Studio shall vacate the Premises in
accordance with the Sublease and turnover the Premises and the Shared IT Platform to DCEH,
and Studio shall have no further obligation to maintain the Shared IT Platform or the data
contained therein, unless Studio has purchased the Shared IT Platform from DCEH for the
amount and subject to the conditions and rights set forth in the First Settlement Agreement, in
which case Studio shall continue to preserve said data until the Termination Date.

        6.      If the Receiver reaches an agreement with a buyer for Western State College of
Law and such agreement is approved by the Court prior to the Termination Date, Studio will
negotiate in good faith with such buyer to enter into a transition services agreement substantially
similar to the Save the Art TSA (as defined herein). If requested by such buyer, Studio will also
work with such buyer to transfer the school’s data and all of Argosy’s curriculum stored on the
Shared IT Platform to such buyer; provided that Studio shall not be required to incur
unreimbursed out-of-pocket costs and expenses in connection therewith.

       7.      If the proposed transaction to sell AI Las Vegas to Save the Art Institute of Las
Vegas Limited (“Save the Art”) is approved by the Court prior to the Termination Date, Studio
will negotiate in good faith with Save the Art to enter into the transition services agreement
attached hereto as Exhibit A (the “Save the Art TSA”). If requested by Save the Art, Studio will
also work with Save the Art to transfer the school’s data and curriculum stored on the Shared IT
Platform to Save the Art; provided that Studio shall not be required to incur unreimbursed out-
of-pocket costs and expenses in connection therewith.

       8.    The Parties acknowledge that, pursuant Section 3(e) of that certain Grant-Back
License Agreement, dated as of January 7, 2019, between the Arts Institutes and DCEH, the
trademark and tradename “The Art Institute of Las Vegas” may only be used by DCEH for a

{8091685:14 }   4
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 6 of 50. PageID #: 9536


period of 180 days after January 7, 2019 solely for the purpose of a teach-out of AI Las Vegas
(and may only be used in a manner consistent with prior uses). However, for the sole purpose of
transitioning AI Las Vegas to new ownership, the trademark/tradename may be used, if required
by applicable law, regulatory or accreditation requirements, until and through such date as the
buyer secures regulatory approval for the change of control of the campus (the “Change of
Control”) and further, the buyer may use the curriculum for a period of 3 years after the Change
of Control, provided that such use of the trademark/tradename and curriculum shall be in a
manner consistent with prior use and which does not cause harm to the brand and goodwill of the
Arts Institutes. Further, other than the limited right to use granted above, DCEH may not
transfer or assign the rights to such trademark/tradename or the curriculum to Save the Art or any
other party. Consequently, the Receiver shall include a condition to the proposed transaction
with Save the Art that prohibits the use of the trademark and tradename “The Art Institute of Las
Vegas”; “AI”; “Art Institute” or any variation thereof or similar names and nomenclature by
Save the Art or AI Las Vegas after the Change of Control or the curriculum after 3 years from
the Change of Control.

        9.       Upon the approval by the Court of this Second Settlement Agreement, Studio and
CBCA (as defined herein) release their liens on (a) the furniture, fixtures, and equipment of the
Receivership Entities, (b) any right of first refusal regarding the sale of any Receivership Entities
or their assets, including the Western State College of Law, and (c) any Argosy curriculum, other
that any curriculum related to the Arts Institutes campuses owned by Argosy. Upon the approval
by the Court of this Second Settlement Agreement, Studio releases any liens on proceeds of any
claims by DCEH or the Receiver against the directors and officers of the Receivership Entities
and Education Management Corporation, including any insurance policies that cover such
claims. Nothing in this paragraph 9 or in paragraph 17 shall serve to release Studio’s claims on
the accounts receivable, intellectual property or other assets Studio acquired under the
Reorganization Documents.

       10.     Studio will maintain the right to purchase the Shared IT Platform pursuant to the
Reorganization Documents and the terms set forth in the First Settlement Agreement. Should
Studio exercise the right to purchase the Shared IT Platform before the Termination Date, it will
remain obligated to grant access to the data contained therein as contemplated herein through the
Termination Date.

        11.   The Arts Institutes will return to the Receiver on or before May 20, 2019, the sum
of $112,462.48 (the “AI Las Vegas Funds”), which funds the VA intended to be sent to AI Las
Vegas, but were inadvertently deposited into an account owned and controlled by the Arts
Institutes.

        12.     Upon the approval by the Court of this Second Settlement Agreement and subject
to the Receiver’s compliance with each of the other terms of this Agreement, Studio will further
remit, within 2 business days after the entry of an order approving this Second Settlement
Agreement, the sum of $750,000 to the Receiver to cover the Receiver’s expenses for providing
the Transition Services during the period from March 1, 2019 – May 5, 2019 (the “Settlement
Sum”). The Parties acknowledge and agree that all of the Transition Services under the TSA
(other than Studio’s royalty-free license to use the Shared IT Platform) have been terminated
effective as of May 5, 2019 and that, other than the Settlement Sum, the Receiver shall not be
entitled to receive any TSA Fee or other amount from any of the Released Parties.


{8091685:14 }   5
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 7 of 50. PageID #: 9537


       13.     The Settlement Sum constitutes full and complete settlement of all claims
between the Parties, including any claims that were made or could have been made by the
Receiver or the Receivership Parties against of any the Released Parties (as defined herein) under
any of the Reorganization Documents or the First Settlement Agreement, or for the payment of
any TSA Fee or any other amount other than the Settlement Sum.

         14.    The Settlement Sum shall be paid by wire transfer to the Receiver as follows:

                Chemical Bank
                333 East Main Street
                Midland, MI 48640

                Mark E. Dottore, Receiver
                Digital Media Solutions v. South University of Ohio, LLC
                2344 Canal Rd.
                Cleveland, OH 44113

                Account #5394316000

                Routing #072410013

        15.    In addition to complying with the terms of this Second Settlement Agreement, the
Parties shall continue to proceed under and abide by the provisions of the Reorganization
Documents and the First Settlement Agreement after the Effective Date, including the turnover
of the accounts receivable of the Arts Institutes to Studio, except that the Receiver and
Receivership Entities shall have no further obligations to perform any services under the
Reorganization Documents other than the turnover of the accounts receivable as described
herein.

         16.     Upon the Effective Date, subject to the provisions of this Second Settlement
Agreement, and in consideration of the promises and undertakings of the Parties pursuant to this
settlement, the Receiver and the Receivership Entities shall be deemed to have ABSOLUTELY
AND IRREVOCABLY AND UNCONDITIONALLY FULLY AND FOREVER released,
waived and discharged each of Studio, Colbeck Partners IV, LLC, a Delaware limited liability
company (“Colbeck Partners”), CB CA Lending, LLC, Delaware limited liability company
(“CBCA”), Studio Enterprise, LLC, a Delaware limited liability company (“Studio Enterprise”
and, collectively and together with Studio, CBCA, Colbeck Partners, and Colbeck Foundation,
the “Studio Parties”), EPF, South University and the Arts Institutes, and each of their respective
past and present, direct and indirect equity holders, directors, members, managers, partners,
affiliates, subsidiaries, officers, employees, attorneys (including John J. Altorelli, Aequum Law,
LLC, Covington & Burling LLP and McDonald Hopkins LLC), agents, and representatives, and
each of their respective heirs, executors, administrators, personal representatives, successors and
assigns (collectively and together with the Studio Parties, the “Released Parties”), from any and
all claims, demands, suits, causes of action, liabilities, obligations, judgments, orders, debts,
liens, contracts, agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or contingent, in law
or equity, existing by statute, common law, contract or otherwise in each case arising from,
related to or in connection with any of the Receiver Claims, the Reorganization Documents or
the First Settlement Agreement, including any claims that the Receiver or the Receivership

{8091685:14 }   6
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 8 of 50. PageID #: 9538


Entities made or could have made against any of the Released Parties prior to or during the
Receivership Action, through Effective Date, which have existed, or do exist, against any of the
Released Parties (collectively, the “Receiver Released Claims”).

        17.      Upon the Effective Date, subject to the provisions of this Second Settlement
Agreement, and in consideration of the promises and undertakings of the Parties pursuant to this
settlement, the Released Parties shall be deemed to have ABSOLUTELY AND
IRREVOCABLY AND UNCONDITIONALLY FULLY AND FOREVER released, waived and
discharged the Receivership Entities and the Receiver and, and each of the Receiver’s past and
present, partners, officers, employees, attorneys, agents, and representatives, and each of their
respective heirs, executors, administrators, personal representatives, successors and assigns
(collectively, the “Receiver Released Parties”) from any and all claims, demands, suits, causes of
action, liabilities, obligations, judgments, orders, debts, liens, contracts, agreements, covenants
and causes of action of every kind and nature, whether known or unknown, suspected or
unsuspected, concealed or hidden, vested or contingent, in law or equity, existing by statute,
common law, contract or otherwise in each case arising from, related to or in connection with
any of the Studio Claims, the Reorganization Documents or the First Settlement Agreement,
including any claims that Studio made or could have made against the Receiver Released Parties
during the Receivership Action, from the beginning of the Receivership Action until the
Effective Date, which have existed, or do exist, against any of the Receiver Released Parties
(collectively, the “Studio Released Claims”); provided, however, this release and the definition
of Studio Released Claims shall not include (a) any rights and liens of CBCA under the Bridge
Loan, (b) any rights and liens of Studio under the Reorganization Documents, including any of
Studio’s claims on the accounts receivable, intellectual property or other assets Studio has
acquired under the Reorganization Documents, other than the liens and rights waived by Studio
and CBCA in paragraph 9 above, (c) any rights of the Released Parties under the Reorganization
Documents that accrued prior the Receivership Action or after the Effective Date (such as
representations, warranties, indemnities, and other rights that by their terms are intended to
survive any termination of the Reorganization Documents), the First Settlement Agreement or
the Second Settlement Agreement.

        18.     From and after the Effective Date, neither the Receiver nor any of the
Receivership Entities shall (a) commence or in any manner seek relief against any of the
Released Parties through any suit or proceeding based on any Receiver Released Claims or
(b) take any action that would prevent or hinder South University, the Arts Institutes or Studio’s
right of access to and usage of the Shared IT Platform or otherwise assist the efforts of any third-
party attempting to do so.

       19.    From and after the Effective Date, no Released Party shall commence or in any
manner seek relief against any of the Receiver Released Parties through any suit or proceeding
based on any Studio Released Claims.

       20.      The Parties understand that this Second Settlement Agreement is subject to Court
approval.

       21.     This Second Settlement Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute one and the same.



{8091685:14 }   7
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 9 of 50. PageID #: 9539


       22.    The undersigned represent and warrant that they have full authority to execute this
Second Settlement Agreement on behalf of their respective Party and have obtained all necessary
approvals.

        23.     This Second Settlement Agreement shall be binding upon and inure to the benefit
of the Parties’ respective assigns and successors, including trustees and receivers. The Released
Parties and the Receiver Released Parties are express third party beneficiaries of the provisions
of this Agreement expressly intended for their benefit.

        24.     The Parties agree that this Second Settlement Agreement shall be governed by
Delaware law, and each of the Parties consents to the exclusive jurisdiction of the Court in the
event there is any dispute about this Second Settlement Agreement.

        25.    This Second Settlement Agreement may be signed and transmitted electronically
or by facsimile, which shall be deemed to have the full force and effect of original ink signatures.

                [Remainder of page intentionally blank; signature page follows]




{8091685:14 }   8
Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 10 of 50. PageID #: 9540
  Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 11 of 50. PageID #: 9541



        IN WITNESS THEREOF, each Party to this Second Settlement Agreement has caused it
to be executed on the Effective Date, intending it to be legally bound by the terms and conditions
hereof.

                                     MARK DOTTORE, RECEIVER



                                     _____________________________________________
                                     MARK DOTTORE, not individually but solely in his
                                     capacity as Receiver of the Receivership Entities


                                     STUDIO ENTERPRISE MANAGER, LLC



                                     _____________________________________________
                                     By: Bryan Newman
                                     Title: Chief Executive Officer


                                     As to the releases contained in Paragraphs 17 and 18 only:

                                     JOHN J. ALTORELLI



                                     _____________________________________________
                                     By: John J. Altorelli


                                     AEQUUM LAW



                                     _____________________________________________
                                     By: John J. Altorelli
                                     Title: Managing Partner

                                     EDUCATION PRINCIPLE FOUNDATION



                                     _____________________________________________
                                     By: Robin van Brokhorst
                                     Title: President


                       [Signature Page to Second Settlement Agreement]
Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 12 of 50. PageID #: 9542



                              DREAM CENTER SOUTH UNIVERSITY, LLC



                              _____________________________________________
                              By: Steven Yoho
                              Title: Interim Chancellor

                              THE ARTS INSTITUTES INTERNATIONAL LLC



                              _____________________________________________
                              By: Claude Brown
                              Title: System President

                              COLBECK PARTNERS IV, LLC



                              _____________________________________________
                              By: Morris Beyda
                              Title: Partner and COO

                              CB CA LENDING, LLC



                              _____________________________________________
                              By: Morris Beyda
                              Title: Partner and COO




                 [Signature Page to Second Settlement Agreement]
Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 13 of 50. PageID #: 9543
  Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 14 of 50. PageID #: 9544


                                   EXHIBIT A

                       Form of Transition Services Agreement
                                    [attached]




{8091685:14 }
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 15 of 50. PageID #: 9545



                         TRANSITION SERVICES AGREEMENT

        This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and
entered into as of May [_], 2019 (the “Effective Date”) by and among STUDIO ENTERPRISE
MANAGER, LLC, an Delaware limited liability company (“Studio”), and SAVE THE ART
INSTITUTE OF LAS VEGAS LIMITED, a Nevada limited liability company, its designee or
assignee (“Buyer”). Studio and Buyer may be referred to herein individually as a “Party” and
collectively as the “Parties”.

        WHEREAS, Buyer has entered into a certain Managed Services Agreement (the
“Managed Services Agreement”), dated as of the date hereof, with THE ART INSTITUTE
OF LAS VEGAS, LLC, an Arizona not-for-profit limited liability company (“University”),
for the campus located at 2350 Corporate Circle, Henderson, NV 89074;

       WHEREAS, DREAM CENTER EDUCATION HOLDINGS, LLC, an Arizona not-
for-profit limited liability company (“DCEH”), by and through MARK E. DOTTORE (the
“Receiver”), and Buyer entered into that certain Transition Services Agreement on March 28,
2019 (the “DCEH TSA”);

       WHEREAS, prior to the date hereof, the University is an Affiliate of DCEH and
received certain services from DCEH;

       WHEREAS, Buyer and its Affiliates will need the full right and ability to Use certain
software and other Technology or to receive certain Transition Services;

      WHEREAS, as a result of transactions between the DCEH and Studio, DCEH has
determined that it will be unable to perform the Transition Services for Buyer pursuant to the
DCEH TSA; and

       WHEREAS, Buyer and the University desire to have Studio perform certain Transition
Services in accordance with the terms of this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto hereby agree as follows:

                                        ARTICLE 1.
                                         Definitions

       Capitalized terms that appear in this Agreement are used with the meanings set forth in
Exhibit 1 (attached hereto and incorporated herein by reference), or otherwise where such
term is first identified and set off by quotation marks.




{8097880: }
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 16 of 50. PageID #: 9546



                                           ARTICLE 2.
                                         Transition Services

         2.1 Transition Services.

                (a)      Transition Services. During the term of this Agreement, Studio agrees to
provide, or to cause its Affiliates to provide, the certain transition services set forth on Schedule A
attached hereto (the “Transition Services”). During the Term of this Agreement, upon thirty (30)
days’ prior written notice to Studio, Buyer may decrease any of the Transition Services being
provided by Studio if and when Buyer determines that those Transition Services are no longer
required or can be provided by the Buyer or its third party provided.

               (b)       Standard of Services. Studio agrees that it will use reasonable efforts to
provide or cause to be provided the Transition Services in an ethical, professional, workmanlike
manner and in all material respects in accordance with this Agreement, the Law and relevant
evolving state of the industry standard.

         2.2 Transition Services Fees. In consideration of providing the Transition Services,
Buyer shall pay or cause to be paid to Studio or its designee the monthly fees set forth on
Schedule A (the “TSA Fee”), payable on the first (1st) day of each month of the Term; provided
that, if the Effective Date is not the first (1st) of the month, then on the Effective Date, Buyer shall
pay the TSA Fee for the period from the Effective Date through the last day of the calendar month.
To the extent that Buyer decreases or eliminates any of the Transition Services pursuant to
Section 2.1(a) hereof during the Term of this Agreement, the TSA Fee shall be adjusted
accordingly and Buyer shall not be responsible to pay the portion of the TSA Fee for the Transition
Services that are no longer provided by Studio. For the avoidance of doubt, the TSA Fee shall be
paid for each student enrolled in the University or in Buyer or its Affiliates (each, an “Enrolled
Student”) during the month in which the TSA Fee is payable and any reduction in TSA Fees as a
result of a decrease in services pursuant to this Section 2.2 shall be calculated by eliminating the
per student charge therefor, as set forth in items 1 through 4 on Schedule A; provided that if the
scope of services in any category (items 1 through 4 of Schedule A) is reduced but not eliminated,
Studio shall determine the reduction in the per student charge related to such reduction in good
faith.

                                            ARTICLE 3.
                                         Technology Services

       3.1 Agreement to Provide Existing Services. For so long Studio has access thereto,
Studio shall provide the Buyer, at all times during the Term, with access to: (a) all of the services
(the “Shared IT Services”) that DCEH provides now to the University with respect to the Shared
IT Systems, including access and Use of those Shared IT Systems set forth on Exhibit 2 and (b) all
of the services (the “Other Third-Party IT Services”) that were provided by DCEH to the
University with respect to Third-Party Materials other than Shared IT Systems, including access
and Use of such Third-Party Materials, in each case ((a) and (b)). The foregoing Shared IT
Services shall be provided on the fee basis specified in the previously mentioned Schedule A
hereto. Other Third-Party IT Services are provided pursuant to Third-Party Agreement which
Studio has entered into with third-party vendors.


{8097880: }     2
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 17 of 50. PageID #: 9547



          3.2 Certain Limitations on Services. Buyer understands and agrees that certain of the
Shared IT Services and Other Third-Party IT Services are provided by Studio as a result of DCEH
and its Affiliates granting access to Studio. Studio shall not be responsible or liable for any breach
of this Agreement as a result of DCEH or any other third-party vendor’s failure to provide access
to the Shared IT Services or Other Third-Party IT Services. It is expressly understood and agreed
by Buyer and its Affiliates that the Shared IT Systems used in performing the Transition Services
shall consist of three categories of agreements: (i) agreements for which Studio shall hold the
position of an end user, (ii) agreements for which Studio shall have administrator rights; and
(iii) agreements for which Studio shall have the right to request certain reports pursuant to a
service level agreement or “SLA” in addition to the associated Shared IT Services, in each case
((i)-(iii)) consistent with the rights, access permissions and reports DCEH received as of the
Effective Date. In no event shall the provision of the Transition Services require Studio to provide
greater access rights than it has, or is permitted to grant, in accordance with the terms applicable to
Studio’s access to the Shared IT Services or Other Third-Party IT Services. In no event are the
rights granted herein a license, sublicense, or grant of any interest in or right to, the Shared IT
Services or Other Third-Party IT Services. Nothing in this Agreement shall require Studio or its
Affiliates to (a) renew, extend, replace, or take assignment of any Third-Party Agreement or to
acquire the Shared IT Services or any rights therein or (b) violate any Third-Party Agreement or
other agreement or contract applicable to the Shared IT Services or Other Third-Party IT Services.

       3.3 Responsibility for Maintenance. Subject to the acknowledgements contained herein,
Studio is solely responsible for providing, maintaining, and supporting all infrastructure,
personnel, Technology and other resources, and for obtaining any third-party licenses.

       3.4 Scheduled Maintenance. Unless the Parties agree otherwise in writing, Studio will
use commercially reasonable efforts to cause all maintenance, other than emergency maintenance,
to be performed between the hours of 2 AM and 5 AM Eastern Time and with forty-eight (48)
hours advance notice to Buyer. Without limiting any of Studio’s other obligations under this
Agreement, Studio may perform emergency maintenance outside of scheduled maintenance
windows in the event such maintenance is reasonably and urgently required to protect the integrity,
availability, safety, or security of any Technology Used by the Business. In the event that Studio
determines that such emergency maintenance is required, Studio shall notify Buyer of such
maintenance as soon as reasonably possible.

         3.5 Service Levels.

              (a)       Proprietary Technology. With respect to Proprietary Technology, Studio
will use commercially reasonable efforts to ensure that such Proprietary Technology continues to
perform consistent with performance standards provided by DCEH prior to the Effective Date.

              (b)      Third-Party Technology. Without limiting Studio’s other obligations
under this Agreement, Studio shall use commercially reasonable efforts to ensure all
Technology Used by the Business provided by third-parties other than Studio’s Affiliates is
available in accordance with the service levels set forth in the applicable agreement between
Studio and such third parties.




{8097880: }     3
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 18 of 50. PageID #: 9548



                                          ARTICLE 4.
                                  Other Covenants of the Parties

      4.1 Consideration. Studio is entering into this Agreement in consideration for the
amounts set forth in Schedule A, which shall be paid on the terms set forth herein and therein.

        4.2 Access to Assets and Properties; Enrollment Confirmation. During the Term,
Buyer shall, and shall cause its Affiliates to, provide Studio and its Affiliates and their respective
officers, directors, employees, agents, advisors and representatives with full use of, and full access
to, such assets and properties of Buyer and its Affiliates as may be necessary or desirable for
Studio to perform the Transition Services hereunder. At least 10 Business Days prior to the start
of each month of the Term, Buyer shall certify to Studio in writing the number of Enrolled
Students for such month with respect to which the TSA Fee is payable to Studio and shall confirm
that the number of Enrolled Students for which the TSA Fee prior month was not more than the
number certified for such prior month. Any inaccurancy in such certification shall be deemed a
breach of this Agreement.

        4.3 Confidentiality. Each Party (the “Receiving Party”) may use and disclose the
other Party’s (the “Disclosing Party”) Confidential Information in order to exercise the
Receiving Party’s or its Affiliates’ rights or perform its obligations under this Agreement,
provided that the Receiving Party (a) only discloses such Confidential Information to its
Representatives, (b) informs such Representatives of the confidential nature of such
Confidential Information and (c) requires such Representatives to hold in confidence all such
Confidential Information and to use it only for the purpose of exercising the Receiving Party’s
or the Receiving Party’s Affiliates’ rights or performing the Receiving Party’s obligations
under this Agreement. The Receiving Party will use at least the same degree of care to protect
the Disclosing Party’s Confidential Information as the Receiving Party uses to protect the
Receiving Party’s own Confidential Information of like nature, but will use at least reasonable
care. A Receiving Party may disclose the Confidential Information of the Disclosing Party in
response to a valid court order or other governmental action, provided that: (i) to the extent
legally permissible, the Disclosing Party is notified in writing prior to disclosure of such
Confidential Information and given reasonable opportunity to obtain a protective order and
(ii) the Receiving Party assists in any attempt to limit or prevent the disclosure of such
Confidential Information.

        4.4 Compliance with Laws. Each Party will comply with applicable Laws in performing
its obligations under the Agreement.

                                          ARTICLE 5.
                                 Representations and Warranties

        5.1 Mutual Representations. Each Party represents, warrants and covenants to the other
Parties that:

             (a)    Such Party has the full entity power, right and authority to enter into this
Agreement and perform its obligations hereunder.



{8097880: }    4
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 19 of 50. PageID #: 9549



                (b)     The execution of this Agreement by such Party and the performance by such
Party of its obligations and duties hereunder does not conflict with any agreement to which such
Party is a party or by which it is bound.

               (c)      This Agreement is a binding obligation upon such Party and, when executed
by both Parties, is enforceable against such Party in accordance with its terms.

                                          ARTICLE 6.
                                       Term; Termination

        6.1 Term. Unless sooner terminated by mutual agreement of the Parties, the term of this
Agreement begins on the Effective Date and will continue in effect until September 30, 2019;
provided the Term of this Agreement may extended on a month-to-month basis with the prior
written consent of Studio.

        6.2 Effect of Termination. Termination of this Agreement shall not relieve the Buyer of
its obligation to pay any outstanding TSA Fees for services utilized by the Buyer from the
Effective Date through the date of termination. Article 7 of this Agreement shall survive any
termination of this Agreement.

                                         ARTICLE 7.
                                 Indemnification; Miscellaneous

        7.1 Indemnification. Buyer will, and will cause its subsidiaries to, indemnify, defend,
hold harmless and reimburse Studio and its Affiliates and their respective officers, directors,
trustees, employees, equityholders, members, managers, agents, attorneys, representatives,
permitted successors and permitted assigns, (each, including Studio, an “Studio Indemnitee”) from
and against any and all losses, liabilities, claims, suits, expenses or damages (including out-of-
pocket expenses and the fees and expenses of counsel and other litigation costs and the cost of any
preparation or investigation) of any kind or nature (collectively, “Losses”) incurred, borne or
suffered by any Studio Indemnitee including (without limitation) such Losses arising out of,
resulting from or in connection with this Agreement or the performance of Studio’s obligations
under this Agreement, including (without limitation) any such Losses arising as a result of any
demand, suit, action, investigation, allegation, complaint or any other proceeding asserted by any
third party made, brought or asserted by any third party (including any claim brought against
Studio by another Studio Indemnitee, and any claim brought by a governmental agency, entity or
organization). In connection with the foregoing, Buyer will promptly remit or pay to Studio any
amounts which Studio certifies to Buyer in writing are payable to Studio or other Studio
Indemnitees hereunder. The reimbursement and indemnity obligations of Buyer under this
Section 7.1 shall be in addition to any liability which Buyer may otherwise have, shall extend upon
the same terms and conditions to any Studio Indemnitee, as the case may be, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal representatives of
Buyer, Studio and any such Studio Indemnitee.

        7.2 Limited Liability. None of Studio, any of its Affiliates, successors or assigns nor their
respective partners, members, stockholders, directors, officers, employees or agents (each a
“Covered Person”) shall be liable to Buyer or its Affiliates for any Losses arising out of or in
connection with the performance of services contemplated by this Agreement, unless and then only

{8097880: }    5
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 20 of 50. PageID #: 9550



to the extent that such Loss is determined by a court in a final order from which no appeal can be
taken, to have resulted solely from the willful misconduct on the part of such Covered Person.
Studio makes no representations or warranties, express or implied, in respect of the services to be
provided by any Covered Person. Except as Studio may otherwise agree in writing on or after the
date hereof: (a) each Covered Person shall have the right to, and shall have no duty (contractual or
otherwise) not to, directly or indirectly: (i) engage in the same or similar business activities or lines
of business as Buyer and its Affiliates, (ii) do business with any client, customer, supplier, lender
or investor of, to or in Buyer and its Affiliates and (iii) develop a strategic relationship with
businesses that are and may be competitive or complementary with a Buyer and its Affiliates; and
(b) no Covered Person shall be liable to Buyer or any of its Affiliates for breach of any duty
(contractual or otherwise) by reason of any such activities or of such Covered Person’s
participation therein. In no event will Studio be liable hereunder for any punitive, exemplary,
indirect, special, incidental or consequential damages, including lost profits or savings, whether or
not such damages are foreseeable. No Covered Person is, and none shall ever be, liable to any
creditor of Buyer or any of its Affiliates as a result of its provision of services hereunder. Buyer
acknowledges and agrees that notwithstanding anything to the contrary in this Agreement, in no
event shall any of Covered Person (other than Studio, subject to the limitations set forth herein)
have any liability related to this Agreement or the transactions contemplated herein or therein,
including by way of piercing the corporate, limited liability company or partnership veil or other
similar theories of liability and Buyer hereby unconditionally and irrevocably releases such
Covered Persons from any and all claims, causes of actions, damages, liabilities, whether known or
unknown, now existing or hereinafter arising, in connection with, related to or arising or resulting
from this Agreement and the Transition Services provided hereunder. In no event shall the
liability of Studio under, pursuant to or in connection with this Agreement or the Transition
Services provided herein exceed the amounts paid to Studio by Buyer hereunder.

        7.3 No Third-Party Beneficiaries. The Parties do not intend, nor will any clause be
interpreted, to create for any third party any obligations to or benefit from Studio or Buyer.
Notwithstanding the foregoing, (a) each Studio Indemnitee and are express third party
beneficiaries of Section 7.1 and (b) each Covered Person is an express third-party beneficiary of
Section 7.2.

        7.4 Waiver. Failure of either Party to insist on performance of any term or condition of
this Agreement or to exercise any right or privilege hereunder will not be construed as a continuing
or future waiver of such term, condition, right or privilege. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies otherwise available.

        7.5 Severability. In the event that any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be interpreted so as reasonably
to affect the intent of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

      7.6 Counterparts. This Agreement, and any amendments thereto may be executed in one
or more counterparts, all of which shall be considered one and the same agreement and shall
{8097880: }    6
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 21 of 50. PageID #: 9551



become effective when one or more counterparts have been signed by each of the Parties and
delivered to the other party, it being understood that all Parties need not sign the same counterpart.
Delivery of an executed counterpart of a signature page to this Agreement by facsimile
transmission or by E-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

         7.7 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.

                (a)      Governing Law. This Agreement, and all Proceedings or counterclaims
(whether based on contract, tort or otherwise) arising out of or relating to this Agreement and the
Transaction Documents or the actions of the Parties hereto in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and construed in
accordance with the internal substantive Laws of the State of New York, without giving effect to
any choice or conflict of Laws provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction other than the State of
York.

                 (b)     Jurisdiction and Venue. Each of the Parties hereto submits to the exclusive
jurisdiction and venue of the United States District Court for the Southern District of New York
located in New York City, New York or, if such court shall not have jurisdiction, any state or
federal court sitting in New York City, New York, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action or proceedings may be
heard and determined in any such court and hereby expressly submits to the personal jurisdiction
and venue of such court for the purposes hereof and expressly waives any claim of improper venue
and any claim that such courts are an inconvenient forum. Each of the Parties hereto hereby
irrevocably consents to the service of process of any of the aforementioned courts in any such suit,
action or proceeding by the mailing of copies thereof by registered or certified mail, postage
prepaid, to its address set forth in Section 7.9, such service to become effective ten (10) days after
such mailing.

           (c)   Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

        7.8 Assignment. Except as otherwise provided in this Agreement, neither Party will assign
(by operation of law or otherwise) any right or obligation under this Agreement without the other
Party’s prior written consent, which shall not be unreasonably withheld.

        7.9 Notices. Any notice required to be given hereunder shall be sufficient if in writing and
sent by E-mail transmission (provided that any notice received by E-mail or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (local time of the recipient) shall be
deemed to have been received at 9:00 a.m. (local time of the recipient) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid), addressed as follows
(or at such other address for a party as shall be specified in a notice given in accordance with
this Section 7.9):

{8097880: }    7
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 22 of 50. PageID #: 9552



                      (a)    if to Studio, to:

                             1201 West 5th Street, Ste. T410
                             Los Angeles, CA 90017
                             E-mail: bryan@studioenterprise.com
                             Attention: Bryan Newman, CEO

                             with copies (which shall not constitute notice) to:

                             Covington & Burling LLP
                             620 Eighth Avenue
                             New York, NY 10018
                             E-mail: jpotash@cov.com; awollensack@cov.com
                             Attention: Jeffrey Potash and Amy Wollensack


                      (b)    if to Buyer, to:

                             William A. Turbay
                             3017 West Charleston Boulevard, Suite
                             20E Las Vegas, NV 89102
                             E-mail: waturbay@gmail.com
                             Attention: William A. Turbay

                             with copies (which shall not constitute notice) to:

                             Howard and Howard
                             3800 Howard Hughes Parkway, Suite 1000
                             Las Vegas, NV 89169
                             E-mail: gmullins@howardandhoward.com
                             Attention: Gwen Rutar-Mullins, Esq

       7.10 Further Assurances. On or after the date of this Agreement, the Parties will
execute and deliver or cause to be executed and delivered such further documents and take
such further actions as may reasonably be required for the purposes of assuring and
confirming the rights hereby created or granted hereunder or for otherwise facilitating the
performance of the terms of the Agreement.

        7.11 Interpretation. All headings herein are not to be considered in the construction or
interpretation of any provision of this Agreement. Throughout this Agreement, (a) nouns,
pronouns and verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable, (b) the words “includes” or “including” means “including without
limitation” and are intended to introduce a non-exclusive set of examples, (c) the word “or” is not
exclusive and (d) the words “hereof,” “herein,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not any particular section or article in which such words
appear. All references to “dollars” or “$” are to the lawful currency of the United States. Unless
“business days” are expressly specified, all references to “days” are to calendar days. All
references herein to “Articles,” “Sections” and “Paragraphs” shall refer to corresponding
{8097880: }   8
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 23 of 50. PageID #: 9553



provisions of this Agreement. This Agreement was drafted with the joint participation of both
Parties and will be construed neither against nor in favor of either, but rather in accordance with
the fair meaning thereof. In the event of any apparent conflicts or inconsistencies between this
Agreement and any schedules, exhibits or other attachments to it, to the extent possible such
provisions will be interpreted so as to make them consistent, and if such is not possible, the
provisions of this Agreement will prevail.

       7.12 No Joint Venture; Relationship of Parties. Nothing in this Agreement, expressed or
implied, is intended to or shall constitute the Parties hereto partners or participants in a joint
venture.

       7.13 Title and Headings. The titles and captions in this Agreement are for reference
purposes only, and shall not in any way define, limit, extend or describe the scope of this
Agreement or otherwise affect the meaning or interpretation of this Agreement.

       7.14 Expenses. Except as may otherwise be expressly set forth herein, all fees and
expenses incurred in connection with the authorization, preparation, negotiation, execution and
performance of this Agreement and the potential consummation of the transactions contemplated
hereby shall be the obligation of the respective party incurring such fees and expenses.

        7.15 Amendments. This Agreement, including any exhibits, appendices, schedules, or
attachments hereto, may be amended or modified in whole or in part only by a writing signed and
delivered by each of the Parties.

        7.16 Entire Agreement. The terms contained in this Agreement, and any schedules,
appendices, exhibits or other attachments, which are incorporated (including any updated versions
thereof) into the Agreement by this reference, constitute the entire agreement between the Parties
with respect to the subject matter hereof, superseding all prior understandings, proposals and other
communications, oral or written, with respect to the subject matter hereof.

              [The remainder of this page is intentionally blank. Signature pages follow.]




{8097880: }     9
    Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 24 of 50. PageID #: 9554



               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the day and year first above written.



                                   STUDIO ENTERPRISE MANAGER, LLC



                                   By:
                                         Name: Bryan Newman
                                         Title: Chief Executive Officer


                                   SAVE THE ART INSTITUTE OF LAS VEGAS LIMITED



                                   By:
                                         Name: William A. Turbay
                                         Title: Manager




{8097880: }         [Signature Page to Transition Services Agreement]
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 25 of 50. PageID #: 9555



                                            EXHIBIT 1

                                          DEFINITIONS

         “Affiliate” means, with respect to any Person, any other Person directly or indirectly
  through one or more intermediaries controlling, controlled by or under common control with
  such other Person. For purposes of the immediately preceding sentence, the term “control”
  (including, with correlative meanings, the terms “controlling,” “controlled by” and “under
  common control with”), as used with respect to any Person, means the possession, directly or
  indirectly, of the power to direct or cause the direction of the management and policies of such
  Person, whether through ownership of voting securities, by contract or otherwise.

         “Business” means, collectively, the business of the University as it is currently conducted
  and as such University (or such University’s designee, successor or assign) determine to conduct
  them in the future.

         “Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
  which banking institutions located in New York, New York and Los Angeles, California are
  permitted or required by Law to remain closed.

        “Confidential Information” means, with respect to a Disclosing Party, any confidential or
 proprietary information of such Disclosing Party or its Affiliates that is either marked as being
 “Confidential” or “Proprietary” or under the circumstances of disclosure should reasonably be
 considered as confidential or proprietary. Confidential Information of both Parties includes the
 terms (but not the existence) of this Agreement. Confidential Information does not include
 information that (a) is in or enters the public domain without breach of this Agreement through
 no fault of the Receiving Party; (b) the Receiving Party was lawfully in possession of without
 any obligation of confidentiality or nondisclosure prior to Receiving it from the Disclosing
 Party; (c) the Receiving Party can demonstrate was developed by the Receiving Party or its
 Affiliates independently and without use of or reference to the Disclosing Party’s Confidential
 Information; or (d) the Receiving Party receives from a third Person without restriction on
 disclosure and without breach of a nondisclosure obligation.

       “Law” means any applicable law, statute, treaty, constitution, principle of common law,
 ordinance, code, rule, regulation, Order or other legal requirement issued, enacted, adopted,
 promulgated, implemented or otherwise put into effect by or under the authority of any
 governmental authority, as amended, unless expressly specified otherwise herein.

       “Person” means any individual, corporation, partnership, association, limited liability
 company, trust, estate or other similar business entity or organization, including a governmental
 authority.

        “Proprietary Technology” means any Technology Used by the Business which is owned
 by, or developed by or on behalf of, DCEH, Studio or any of their respective Affiliates.

       “Shared IT Systems” means Technology owned by DCEH, Studio or any of their
 respective Affiliates, and made available by Studio on a non-exclusive, restrictive access, shared
 service basis to the University, on the one hand, and any other university where such shared
 services are provided, on the other hand.



{8097880: }
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 26 of 50. PageID #: 9556



        “Technology” means information technology, hardware and computer systems, including
 those relating to the transmission, storage, maintenance, organization, presentation, generation,
 processing or analysis of all data and information collected, generated, or used in the conduct of
 the Business. Technology includes: (a) software, integrations, cloud services, databases,
 websites, domain names, applications, telecommunications solutions, other information
 technology infrastructure and assets, hardware and other information technology or
 communications equipment and (b) all related source code, object code, firmware, development
 tools, files, records and data, and all media on which any of the foregoing is recorded and all
 documentation associated with the foregoing.

         “Third-Party Agreement” means any contract between Studio or DCEH, on the one hand,
  and a third Person, on the other hand, pursuant to which such third Person agrees to provide or
  license any Third-Party Materials, and any Contracts for Third-Party Support. Third-Party
  Agreements include those agreements listed on Exhibit 3.

        “Third-Party Materials” means Technology Used by the Business which consists of
  Technology or other materials that are in each case owned or controlled by a Person other than
  Studio.

         “Use” means to (a) access, load, execute, compile, manipulate, use, Process, store,
  purge, transmit, receive, display, copy, connect, communicate with, interface with, maintain,
  modify, adapt, translate, enhance and create derivative works, anywhere in the world and
  (b) make, have made, distribute, import and export, anywhere in the world.




{8097880: }


                                        Page 2 of Exhibit 1
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 27 of 50. PageID #: 9557



                                                 Exhibit 2

                                            Shared IT Systems

Shared IT Systems:

The following is a list of all Technology utilized by the University, which is not exclusive to it and which
constitutes Shared IT Systems. These Technologies are shared with other university systems:

 Name                                Description
 Workstation                        Desktop or laptop computer system to display, access and
                                    manipulate data. DCEH will also provide the Studio Entities
                                    access to and the ability to Use any Workstations constituting
                                    Technology Used by the Business.
 Wireless Controller                Data center device used to manage remote campus and CS
                                    wireless access points
 Wireless                           Wireless access points to allow wireless computers and
                                    approved personal devices to access the corporate, student or
                                    public internet.
 Webspace                           The Ai Parties are moving their student web space in-house to
                                    Amazon ec2 Direct Admin Console. Faculty and staff may need
                                    to create their own personal website within their own sub
                                    domain for educational purposes. This is made possible by the
                                    Web Space System.
 Waves Gold and Platinum+ Tunes+360 Classroom Software - for audio editing and plugins
 Wan Optimizations                  Device used to improve performance between the remote
                                    campus and data center.
 V-Ray Rendering Plugin for Maya    Classroom Software animation rendering
 VPN Cisco                          Software used to provide full network access to remote
                                    employees and contractors
 Voyager/ OPAC                      .net Library Tracking
 Vormetric                          Encryption and key management to protect PII data. At rest
                                    encryption only.
 Vordel                             XML Gateway which provides SSO and web service security
 VMWare - Fusion and Workstation    Virtualization software
 VitalSource                        Online Classroom
 Visix Axis SW Maintenance          Visix display systems at the campuses
 Video Conferencing                 Conference room and personal video call services.
 Vectorworks                        Classroom Software for 3D design
 User Access Request                Generic Configuration Item for tracking requests/issues with
                                    general User Access Request items

{8097880: }
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 28 of 50. PageID #: 9558



 USB Block                              USB Block Exception Requests for staff.
 UPS                                    Generic Configuration Item for tracking requests/issues with
                                        UPS devices within the Infrastructure
Universal    Content         Management Content Management System
(UCM)
Turnitin.com                          Plagiarism checker for students.
Tripwire                              Security and Audit Detection/Reporting
Trintech                              3rd party SAAS Reconciliation services for General Ledger
Trimble SketchUp Pro                  Classroom Software
Transcript Request System (STS)       System used to manage transcript requests from students (both
                                      high school and college)
Tracklt Works                         Equipment Cage Check-out application.
TOC (Transfer of Credits)             Provides a website for efficiently loading transfer credits into
                                      CampusVue
Tidal                                 Enterprise Scheduler
Thinkingstorm                         On Demand tutoring provided to students via the online
                                      classroom. This is used by AIO, Al Ground Plus Students,
                                      AUO, and AUG.
Textbooks UI                          Website that allows textbook information to be loaded into
                                      CampusVue in bulk.
Test Out                              Online Courseware
Term Configuration Tool               Allows for customization of Term Descriptions and filtering of
                                      terms for the Student Financial Planning (SFP) tool
Telephony                             Generic Configuration Item for tracking requests/issues with
                                      Telephony equipment within the Infrastructure
Telco Carrier                         Public utility company that provides us with both data and voice
                                      services. AT&T, CenturyLink, XO are the most frequently used
                                      here.
Team Foundation Server                Team Foundation Server (TFS) - A Microsoft Source Code
                                      Management (SCM) and Project Tracking tool for software
                                      developers, which supports collaborative development of
                                      software within a team, and the tracking of changes to software
                                      source code revisions.
Tax Factory                           Tax calculation and payroll tax compliance solutions
Symantec Validation and ID Protection Multifactor Authentication System
Service (VIP)
Symantec Endpoint Protection          Antivirus protection.



{8097880: }

                                            Page 2 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 29 of 50. PageID #: 9559



 Symantec Data Loss Protection (DLP)Safeguards intellectual property and ensures compliance by
                                    protecting sensitive data wherever it lives-on premises, in the
                                    cloud, or at the endpoints.
Switch                              Generic Configuration Item for tracking requests/issues with
                                    Switches within the Network
Student Payment Application (SPA)   User interface used by staff at The Center to accept payments
                                    from students via the SecureNet iframe
Student Orientation                 Courseware product utilizing Adapt (purchased by Fulcrum) for
                                    Orientation courses and expanding its use to other courses.
Student Financial Planning          Student Financial Planning (SFP) is a web-based solution that
                                    provides students a financial plan to demonstrate affordability
                                    for their respective program. The application helps users
                                    provide financial plans for students.
Student Course Scheduling System Allows students to sign up for short courses
(Student CSS)
Student Body Flow (SBF)             Used by registrars to submit their student body flow reports to
                                    the CS finance group for disclosure purposes.
Stipend Generator                   Data Transfer process and website allowing for data entry and
                                    transmission to Sallie Mae. Sallie Mae cuts checks to students
                                    and issues a remittance file, which is loaded back into the SIS
Sterling                            This is an automated process that pulls data from third Person
                                    vendors, secure FTP site and posts the student payments in
                                    CampusVue.
State Grants                        Dynamic application used for generating State Grants data files
Staff Learning System               Brightspace staff LMS
Sourcefire IDS                      Intrusion Detection System
Solidworks 3D CAD                   Classroom Software for 3D modeling
Socrates                            Front end application for faculty to apply to be a teacher at our
                                    schools.
SOA                                 platform providing data/integration services for my campus
                                    portal and other applications
SmartyStreets                       Address validations tool
SiteCore                            Content Management System for Marketing Websites
SIS Custom Applications Landing List of links to all of the custom applications created and
Page                                managed by the Student Information Systems team
SharePoint                          For anything related to: go.dcedh.org; my.dcedh.org and
                                    go3.dcedh.org (which has SSRS and Bl)
SGUI (Student Group User Interface) Website that allows advanced student group manipulations
SFA Custom Apps (Landing Page)      Student Financial Custom Applications landing page
{8097880: }

                                            Page 3 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 30 of 50. PageID #: 9560



 Service Now                              Saas provider of IT Service Management. It will be used as
                                          Incident/Problem Tracking and Management, Knowledge
                                          Management, Change Management, and Service Requests.
 SendWordNow                              Emergency Notification System used to notify staff, faculty &
                                          students if an emergency situation occurs
 Security Equipment                       Generic Configuration Item for tracking requests/issues with
                                          Security Equipment within the Infrastructure
 Security                                 All calls related to items the Security Team needs to be involved
                                          in.
 Schedule Manager                         Rebalances students in courses based on user selection. Helps
                                          the Center determine how many sections are needed for a course
                                          by term
 Scanners                                 Generic Configuration Item for tracking requests/issues with
                                          Scanners
 Router                                   Generic Configuration Item for tracking requests/issues with
                                          routers within the Network
 RightFax                                 Centralized enterprise fax solution
 RIC Process                              Retail Installment Contract Process is an automated process that
                                          runs weekdays. It goes out and gets a file from third Person
                                          vendors, Tuition Options, processes it, stores data in
                                          CVlnterface and updates data in CARS and CampusVue.
 Rhino by McNeel                          Classroom Software for 3D printing of Industrial design
 Respondus                                3rd Party Course Management product that creates and manages
                                          exams - publishing directly with Brightspace
 Rema Grad Team Application               Keeps track of Grad Team members and organizational
                                          relationships
 RedHat                                   Linux OS for various DCEH servers
 RACER                                    RACER stands for Regulatory Affairs & Compliance Electronic
                                          Records. It is an in-house web-based document repository that
                                          houses school accreditation documentation and data for the
                                          Regulatory Affairs department. RACER is used by all CS
                                          Regulatory Affairs& Compliance department members as well
                                          as School Presidents and associated staff.
 Qlikview                                 Data Warehouse Dashboard and Reporting




{8097880: }

                                            Page 4 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 31 of 50. PageID #: 9561



 Public Key Infrastructure (PKI)          Microsoft CA Public Key. A public key infrastructure (PKI)
                                          consists of software and hardware elements that a trusted third
                                          Person can use to establish the integrity and ownership of a
                                          public key. The trusted party, called a certification authority
                                          (CA), typically accomplishes this by issuing signed (encrypted)
                                          binary certificates that affirm the identity of the certificate
                                          subject and bind that identity to the public key contained in the
                                          certificate. The CA signs the certificate by using its private key.
                                          It issues the corresponding public key to all interested parties in
                                          a self- signed CA certificate.
 ProTools, ProTools HD, and Sibelius      Classroom Software for audio editing
 ProofPoint                               Email SPAM and A/V Gateway
 Program Integrity                        Program Integrity application provides the new program
                                          coordinators with the ability to map state restrictions to
                                          CampusVue program versions, as well as ability to create
                                          disclosures and disclaimers and Enrollment Agreements for
                                          regulatory and compliance purposes.
 Program Course Management                Program and course management for new courses; similar to
 System (PCMS)                            Content Alert/Course Revision
 Printers                                 Generic Configuration item to be used for Printer
                                          configuration/Issues
 Presentation Technology                  Technology used in the classroom environment or conference
                                          rooms to provide presentations. This includes Projectors,
                                          Conference lines, TVs, Switchers, Inputs, etc.
 PlanView                                 Project Management Application
 Pixologic Z Brush                        Classroom Software Animation for 3D/2D texturing and
                                          painting
 Performline                              Speech Analytics Software
 Password System (Center)                 Manages passwords for all internal systems; except for those
                                          using AD
 Palo Alto (Captive Portal)               System used to authenticate a user for Internet access on wired
                                          networks
 Outlook                                  Microsoft Outlook is a personal information manager from
                                          Microsoft, available as a part of the Microsoft Office suite.
                                          Although often used mainly as an email application, it also
                                          includes a calendar, task manager, contact manager, note taking,
                                          journal, and web browsing.




{8097880: }

                                            Page 5 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 32 of 50. PageID #: 9562



 OpenVoice                                Citrix OpenVoice Conferencing is a reservation less audio-
                                          conferencing service that has a SOD-participant limit and is
                                          accessible via a toll-free number. The service also offers
                                          recording, the ability to manage conference calls via an online
                                          console and integrates with Outlook for easier scheduling.
 OpenAthens by EBSCO                      Allows for identity and access management for students to
                                          seamlessly access e-resources. The OpenAthens tool eliminates
                                          the EZProxy product for all brands.
 Office365 - Skype                        Collaborative functionality provided by the Office 365 Suite.
                                          This provides the ability to chat in live time with others using
                                          the Lyne Online system.
 Office365 - Power Bl                     Power Bl reports are developed and then published to 0365
                                          Power Bl to be consumed by our customers. There is also a
                                          process using a Gateway that will refresh the reports with
                                          updated data if a schedule is setup for the report.
 Office365 - Outlook Online               Email functionality provided by the Office 365 Suite. This
                                          relates to the Outlook email client and Exchange online
                                          technology
 Office365 - OneDrive                     Office 365 Storage area for any documents/data
 Office365 - Office Pro Plus              This is the installation pack for the Office 365 client tools such
                                          as Outlook, Word, Excel, PowerPoint, etc.
 Nexpose                                  Vulnerability Scanning System
 Network                                  Generic Configuration Item for tracking requests/issues with
                                          Network devices within the Infrastructure
 NetQOS                                   Network Node Manager
 MyGroups                                 Tool that allows users to create/manage their own distribution
                                          groups.
 MyCampusPortal                           Student and Faculty Portal
 MSBI Reports                             Web based reporting tool for employees to get reporting data.
 Movie Magic Scheduling                   Classroom Software for video development
 Movie Magic Budgeting                    Classroom Software for video development
 Mobile Phone                             Mobile/Cellular devices
 Microsoft Azure SQL                      Cloud computing service created by Microsoft for building,
                                          testing, deploying, and managing applications and services
 Media Composer                           Classroom Software for video editing
 Maxon Cinema 4D Studio Bundle            Classroom Software in game art 3D development
 Marketing Websites                       Marketing Web Sites
 Lynda.com                                Tutorials that are integrated into the online classroom.
 Luxion Keyshot Pro Lab Pack              Classroom Software for 30 movement
{8097880: }

                                            Page 6 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 33 of 50. PageID #: 9563



Load Balancer                             Application load testing tool
Lawson                                    Asset Management, including human capital and finance system
Kronos                                    Time Management System
Komplete Suite                            Classroom Software for audio instruction
iZotope Music Production Suite            Classroom Software for audio production
(Includes: RX, Ozone, Neutron,
Nectar, VocalSmith, and Trash)
lnGenius Software                         Application that connects phone systems to CRMs - Microsoft
                                          Dynamics, ServiceNow - with features like screen pop & click-
                                          to-call.
 Informatica                              Data Integration and ETL
 lnfor Expense Management                 Travel & Entertainment Expense Vendor
 lmperva                                  Database Access Management System
 iModules Alumni Community                The objective of the iModules Data Integration project is to
                                          design and implement an automated solution to facilitate the
                                          outbound and inbound data exchange with the new iModules
                                          Encompass platform for all Ed Systems except Western State.
                                          The outbound data will be used to create and update alumni
                                          records for pending graduates, graduates and students who are
                                          on externship/internship. The inbound write-back will update
                                          student/graduate demographic information in the SIS.
 lmageNow Upload Center                   Allows documents to be uploaded without direct access of
                                          ImageNow
 lmageNow                                 Document Imaging
 Image Onsite                             Bank of America Image Onsite
 IDEA                                     Student rating of Instruction Survey’s given to students to rate
                                          faculty effectiveness in a course. Most of the IDEA surveys are
                                          distributed via paper form in the classroom and then sent to
                                          IDEA to process the answers. Online does use a web system to
                                          do their surveys but the student/faculty/course information is
                                          manually uploaded by the EDW team.
 IARM                                     IARM: The Identity Access and Role Management system. This
                                          system is used to create/terminate/re-hire employee accounts
                                          based on HR data
 Hyperion                                 This application was developed for use by FA Advisors. Its use
                                          is to allow FA Planners to show new and continuing students
                                          costs, aid, and loan information over the length of their program
                                          of studies.



{8097880: }

                                            Page 7 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 34 of 50. PageID #: 9564



 HVAC                                     Regarding the central Heating/Ventilation and Air Conditioning
                                          systems in the Data Center
 HP Virtual User Generator (VuGen)        VuGen is also used for HP BSM. It records the scripts for
                                          Business Process Monitor (synthetic transactions).
 HP uCMDB                                 Configuration Management Database,
 HP Systems Insight Manager               System management tool designed to help manage HP servers.
 HP SiteScope                             Agent-less monitoring software focused on monitoring the
                                          availability and performance of distributed IT infrastructures,
                                          including Servers, Network devices and services, Applications
                                          and application components, operating systems and various IT
                                          enterprise components.
 HP OpenView Performance Manager          Trace running performance manager
 (OVPM)
 HP OpenView Operations Manager           System monitoring
 (OVOW)
 HP Network Node Manager (NNM)    Software that helps unify fault, availability, and performance
                                  monitoring to improve network uptime and performance, and
                                  increase responsiveness to business needs
HP Device and Dependency Mapping  Organizes hardware and software assets across the enterprise.
HP Data Protector                 Enterprise Backup Software
HP Business Service Management    manage the performance of enterprise applications, systems,
                                  networks and storage
HP Business Process Monitor (BPM) software that uses synthetic transactions to identify performance
                                  issues before they affect web or mobile customers
HP ArcSight                       ArcSight Logger, Enterprise Security Manager (ESM) and
                                  SmartConnectors. Security log collection and alerting system.
Holds Automation                  Automation for the Non-Payment and Re-entry Policy Hold
                                  processes for CampusVue
Harmony and Story Board by Classroom Software for animation
ToonBoom
Halogen                           HR System that offers a talent management suite that reinforces
                                  and drives higher employee performance across all talent
                                  programs - whether that is performance management, learning
                                  and development, succession planning, recruiting and
                                  onboarding, or compensation
Grasshopper                       This is a replacement Cl for Skype. This provides the ability to
                                  chat in live time with others using the Grasshopper.
Grad Team Affairs                 Any tasks associated with the graduation team.
GoToMeeting                       Video Conferencing

{8097880: }

                                            Page 8 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 35 of 50. PageID #: 9565



 Gerber Accumark and Yunique PLMClassroom Software for fashion design and product
                                development
Genesys                         A Telecom Solution that currently provides inbound routing for
                                WCTs at OHE and Ai Ground
Foglight                        Application monitoring solution that helps organizations
                                monitor and control the performance of mission-critical
                                enterprise applications.
Firewall                        Device used to protect or separate network segments
Federal FA Repack Report Config This application is used to configure Federal FA Repack Report
                                parameters.
Faculty Session Prep            Used by Online Faculty to allow them to accept their courses as
                                well as order any supplies (textbooks, software etc.) that they
                                may need.
Faculty Course Import           It allows “The Center” faculty scheduling team to update CVue
                                courses with the instructors that accept courses from invitations
                                sent from the Course Scheduling Team. It needs to be updated
                                in CVue for reporting purposes.
EZ Proxy                        Library System
Exchange                        Microsoft Exchange is an e-mail messaging system from
                                Microsoft that runs on Windows servers. The server side is
                                Microsoft Exchange Server and the featured client program is
                                Microsoft Outlook, which includes contacts and calendaring.
Estimated Financial Impact Plan The application sends student-specific financial data from
(EFIP)                          CampusNexus Student to the CFPB via a student-specific url so
                                that applicants can complete an exercise that shows them how
                                much it will cost them to attend the school, how much they have
                                to borrow to cover the costs that they can’t pay out of pocket,
                                and what it means for their future.
Erwin Data Modeler              Erwin Modeling provides a collaborative data modeling
                                environment to manage enterprise data through an intuitive,
                                graphical interface. With a centralized view of key data
                                definitions, you can leverage information as a strategic asset and
                                more efficiently manage your data resources to save time and
                                money.
Erwin Data Governance           Erwin Data Governance is a SAAS data governance tool that
                                will be used to store our enterprise Business Glossary, Data
                                Dictionary, Business Rules and the relationships of our data.
                                This tool can also be used to govern all of the processes to
                                maintain data quality and security.
Enterprise Mass Storage         Enterprise Storage
{8097880: }

                                            Page 9 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 36 of 50. PageID #: 9566



 Enterprise File Transfer                 Enterprise file transfer system which ftp, pgp, or related data
                                          transfer of data between disparate systems such as data to/from
                                          external sources or between two internal sources.
 Enterprise Data Warehouse (EDW)          Enterprise data repository which accepts data feeds from several
                                          of our operational systems and organizes the data for reporting
                                          and analysis.
 Employee Portal                          Related to Lawson ESS
 elibrary                                 Online library available via respective portal for students and
                                          faculty.
 eLearning Content                        Identification of this Cl should be done via the URL -
                                          www.thecampuscommon.com. If an incorrect/missing content
                                          is found on these pages, then have the appropriate team make
                                          the necessary updates.

                                      The responsible team is not in IT and therefore not in
                                      ServiceNow. During business hours - “_CS Webmasters” and
                                      off hours or paging - “_CS elearning Content Page”.
Education Collective by The Foundry Classroom Software for 3D rendering and effects
(Nuke, CaraVR, Mada, Mari, and
Katana)
EdConnect                             Department of Education application that is used to pull ISIR
                                      transaction files.
eBook                                 Used to upload eBook fees
Domain     Name      Service    (DNS) Domain Name Service
[Classroom]
Domain Name Service (DNS)             Domain Name Service
DocuSign                              DocuSign is a web-based application that allows staff to send
                                      documents to students to be signed electronically
Direct Loan Pell Reconciliation       Provides the interface to work on reconciliation cases for Direct
                                      loan and Pell loan. Through the tidal process the DOE loan data
                                      in loaded in this app’s DB (SISlnterface) and the app allows
                                      search, claim, reassign to supervisor, close and reporting
                                      functionalities to resolve the cases.
Digital Application                   Online application for applicants to apply to come to school.
                                      Provides integration to CRM, CampusVue (eventually CARS),
                                      lmageNow, EchoSign, Program Integrity, RACER and
                                      SecureNet.
Degree Estimator                      Degree Estimator is a web application used to calculate a
                                      potential student’s estimated graduation date and estimated cost
                                      of an academic year.
{8097880: }

                                            Page 10 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 37 of 50. PageID #: 9567



 Data Center                              This will involve any issues with the management of the Data
                                          Center. This includes the application used to track data center
                                          configurations - Aperture Vista Data Suite is software that helps
                                          manage activities with the Data Center (power, cooling, space
                                          allocation, cabling, etc.). It is used primarily by the Data Center
                                          Manager; however, other staff members involved in related
                                          decision making are also users (Systems Administration,
                                          Network Provisioning & Support, and others). The product is
                                          owned by the IT Operations team, specifically, the Data Center
                                          Manager.
 Cycling MAX MSP Audio Plugin             Classroom Software
 event                                    Service for high school students to take noncredit courses
 Custom Authentication System (CAT)       AKA the Authentication Tool - Active Directory user access via
                                          Framework Authentication System that allows users to maintain
                                          specific applications within IT
 Course Tracking System (CTS)             Provides ability to manage courses, textbooks, and degrees
 Course Scheduling System (CSS)           System used by OHE to schedule facilitators to courses and
                                          terms, and for facilitators to accept/reject those assignments
 Course Revision                          Tracks Revisions for courses. It is used to track the progress of
                                          course revisions through the QA process.
 Course Listing                           Displays Program and Course Information for our online ed
                                          systems.
 Core Network                             Generic Configuration Item for tracking requests/issues with the
                                          Core/Datacenter       network       configurations     within   the
                                          Infrastructure
 Contract Management                      Manages requests, to enter into or renew a contract with a
                                          vendor. Provides the requester with an intake form and routes
                                          the form through the appropriate approver groups, such as
                                          Sourcing, IFO, Legal, Contract Administration etc., until the
                                          request is either fully approved/executed or rejected. The
                                          system also includes a document repository for storing contract
                                          correspondence and documents. Was known as Worksite and
                                          Autonomy is the software company (owned by HP)
 Content Alert                            3 copies of this system. One for each brand SuO, AuO, and
                                          AiO. System used by program development to QA proposed
                                          changes and/or revisions to courses. Also includes a separate
                                          system for Alert admin.




{8097880: }

                                            Page 11 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 38 of 50. PageID #: 9568



 Commonline                               NSLP uses Commonline to streamline the electronic loan
                                          application process. Commonline is used to transmit student
                                          loan applications to NSLP. Commonline is a set of standard file
                                          formats and protocols for transmitting student loan applications.
 Collections UI                           Update Activities, Fund Sources and Student Account Statuses
                                          when a student’s account is sent to an outside collection agency
 CMS (Interwoven)                         Content Management System
 Citrix                                   Used when setting up a user with a Citrix account, problems
                                          with logging into Citrix, general Citrix questions (for example,
                                          how to access applications once logged in), and password resets.
 Check Point Client Encryption            The Check Point Full Disk Encryption Software Blade provides
                                          automatic security for all information on endpoint hard drives,
                                          including user data, operating system files and temporary and
                                          erased files. For maximum data protection, multi-factor pre-
                                          boot authentication ensures user identity, while encryption
                                          prevents data loss from theft.
 Celemony Melodyne                        Classroom Software
 Career Center (CSO)                      Career Services application to support the placement of students
 Capture One Pro by PhaseOne              Classroom Software used in the digital Photography program
 CampusVue Portal                         Faculty and Student Portal that is part of the CampusVue
                                          application. NOT the MyCampus Portal.
 CampusVue                                CampusVue SIS by Campus Management Inc.
 Campus Facilities                        For power issues and other issues, the ITOC currently handles
                                          that need to be visible to other teams but handled by the ITOC
                                          use the ST\CT of Network Admin\Lan-Wired and (others).
 Campaign Dialer                          Provides business with opportunity to load and dial specific
                                          leads based on calling campaigns uploaded to the Dialer.
 Call Copy                                Uptivity (Call Copy) Call Recording Application. Takes screen
                                          scrape of activity during calls.
 Call Compliance System                   Used to track call monitoring issues across various functional
                                          areas




{8097880: }

                                            Page 12 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 39 of 50. PageID #: 9569



 Calero (Call Detail Recording)   Installation of a new Telecommunications Expense
                                  Management (TEM) and Call Detail Report Application system
                                  to collect monthly telecom expenses and compare the internal
                                  collected data against the carrier provided data for allocation to
                                  the campuses. This comparison will help us to achieve greater
                                  accuracy on the allocation of the phone bills as well as provide
                                  better data to the effectiveness of other projects. The existing
                                  TEM and CDR systems do not have the ability to provide the
                                  granularity needed to report on data at this level and the data
                                  integrated into one Saas system (Calero).
BrightSpace                       Learning Management System
Bridgestreet Housing              School-sponsored student housing application, placement and
                                  customer service/client management.
BMI (BROADCAST MUSIC INC)         Base Student Fee
Batch Add Activity UI             The Batch Add Activity UI is a tool that exists outside of
                                  CampusVue whereby the user can create batches of activities
                                  and insert student specific content/verbiage. The user has the
                                  ability to upload student data for this tool either using a
                                  spreadsheet that contains student specific identifying data
                                  (systudentlD) along with specific content for each student, or by
                                  using an existing student group in CampusVue. This UI will
                                  use the same functionality that exists within CampusVue for
                                  adding activities, however, it will allow the user to do it in
                                  batches rather than per individual student.
AWS Core Infrastructure           Amazon Web Services
AwardSpring Scholarship Vendor    Assists students in finding scholarships by matching them up
                                  with scholarships that match their student data
Avaya                             Telephone and communications
Autodesk AECS and AEMS (Includes, Classroom Software
AutoCAD, Maya, 3DS Max, Revit,
Inventor, and Smoke)
Assist                            Application that makes data updates for CampusVue, CARS,
                                  Lawson, MyGroups, UARF, MCP, and Student Apps
ASCAP                             Music licensing agreement that DCEH has for music being
                                  played in common areas- Basic License Fee
Aruba Clear Pass                  Network admission control
Applied Voice Speech Technology   Enterprise voice mail system
(AVST)
Applicant Tracking System ATS     Deltek Applicant Tracking System aka HRSmart is an HR
                                  application used to by recruiters to track New Hire candidates
{8097880: }

                                            Page 13 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 40 of 50. PageID #: 9570



Apple Logic Studio and Apple Remote Classroom Software
Desktop
Antares Auto-Tune                     Classroom Software
Andersson Syntheyes                   Classroom Software for movement tracking of animation and
                                      3D game
Altiris (ACEM)                        This application allows Desktop Services members to remotely
                                      install applications to user’s PCs.
Allegorithmic Substance               Classroom Software
AIO Schedule (Current Schedule)       CurrentSchedule lists course schedules by department. For each
                                      course, it provides a seat availability snapshot from the AIPOD
                                      Course Schedule for CARS campuses. Without this report,
                                      campuses using CARS don’t know which course/sections have
                                      available seat
Aerialink                             Aerialink will be utilized to facilitate the messages between and
                                      the student’s wireless carriers.
Adobe ETLA Creative Cloud             Classroom Software
Active Directory Services (Classroom) Directory Authentication and Authorization Service
Active Directory Services (Admin)     Directory Authentication and Authorization Service
Active Directory Federation Services Maintenance Window: Sundays 2 a.m. -12 p.m.
(ADFS)                                Release windows: Wednesday night 9 p.m. - Thursday 6 a.m.
ACME SBC                              Session Border Controller (SBC) used for external SIP
                                      connections to the Voice Network
A/V Studio Equipment                  Relating to campus Audio/Visual Studio Equipment
1098-T                                Reg application from CMC to generate 1098-T data.
SDK for Unreal Tournament by EPIC Classroom software for game development
Games
Dragon Naturally Speaking by Software used to provide accommodation help students with
Kurzweil                              disabilities
Microsoft Office 2016 and earlier Workstation software
versions
Reason by Propellerhead               Classroom software for audio production
Red Giant                             Classroom Software for video production
Unity Product Suite by Unity Classroom software for game development
Technologies
Vicon Blade by Vicon                  Classroom software for motion capture
Camworks by Geometric Technologies Classroom software for Industrial Design
Muster Render Engine                  Classroom software for rendering of animation
ClickDimensions                       Marketing Analytics

{8097880: }

                                            Page 14 of Exhibit 2
              Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 41 of 50. PageID #: 9571



DoNotCall                                 DNC database/system
FYSK - Facts You Should Know
JetSpring                                 Webchat
Master Web Database                       Core Marketing Web site DataMart
Neustar / Decision Navigator              Marketing lead management
PossibleNow
QuinStreet                                Marketing lead management
CRM (Star Portal)                         Customer Relationship Management
Cisco Secure Access Control Server        The Cisco Secure Access Control Server (ACS) Solution Engine
(ACS)                                     is a dedicated, rack-mountable appliance for network access
                                          policy control




{8097880: }

                                            Page 15 of Exhibit 2
    Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 42 of 50. PageID #: 9572



                                               EXHIBIT 3
                                          Third-Party Agreements

  All contracts or agreements between DCEH or Studio, on the one hand, and a third Person, on
  the other hand, related to any Third-Party Materials or Third- Party Support, including (to the
  extent unexpired and to the extent, in the case of contracts or agreements with DCEH, that
  Studio has access thereto):

  1.          Master Services Agreement between Calero Software, LLC and Education Management
              II, LLC, dated September 30, 2016.

  2.          Digital Master Services Agreement between Hewlett Packard Enterprise Company and
              Education Management Corporation, dated October 10, 2007.

 3.           Business Associate Agreement between Hewlett Packard Enterprise Company and
              Education Management II, LLC, dated February 25, 2016.

  4.          Services and Solutions Agreement between Xerox Corporation and Education
              Management, LLC, dated May 29, 2012.

 5.           Managed Services Agreement (70919118) between Xerox Corporation and Education
              Management, LLC, dated December 15, 2004, as amended by General Amendment,
              dated October 17, 2008.

 6.           Software and Website Agreement between Tuition Options LLC and Education Finance
              II LLC, dated February 26, 2013.

 7.           AWS Enterprise Customer Agreement between Amazon Web Services, Inc. and
              Education Management, LLC, dated April 23, 2013.

 8.           CampusCare Software Support Agreement between Campus Management Corp. and
              Education Management II, LLC, dated April 30, 2004, as amended by the Second
              Addendum, dated January 1, 2014, and the Third Addendum, dated June 2, 2016.

 9.           Professional Service Agreement between Campus Management Corp. and Education
              Management, LLC, dated April 30, 2004.

 10.          Software License Agreement between Campus Management Corp. and Education
              Management, LLC, dated April 30, 2004, as amended by Addendum, dated March 14,
              2014.

 11.          Master Agreement between D2L Ltd. and EDMC II, dated September 23, 2014.

 12.          Perpetual license for Oracle Database software.

 13.          Agreement between Perceptive Software, LLC (nil/a Lexmark Enterprise Software, LLC)
              and Education Management, LLC, dated June 30, 2011.




{8097880: }
    Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 43 of 50. PageID #: 9573



  14.         Subscription License and Services Agreements between Infor (US) Inc. and Education
              Management, LLC, dated December 21, 2012.

  15.         Platform Version Change Requirements Agreement between Infor (US) Inc., Business
              Software Inc. and Education Management, LLC, dated December 21, 2012.

  16.         Non-Exclusive License Agreement between Infor (US) Inc. and Education Management
              II, LLC, dated March 23, 1992, as amended by Addendum, dated November 7, 2016.

  17.         Non-Exclusive License Agreement between Infor (US) Inc. and Education Management
              II, LLC, dated December 1995.

  18.         Master Services Agreement between Infor (US) Inc. and Education Management II, LLC,
              dated August 17, 2005.

  19.         Business Associate Agreement between Infor (US) Inc. and Education Management II,
              LLC, dated August 20, 2010.

  20.         Subscription License and Services Agreement between Infor (US) Inc. Education
              Management Corporation, dated December 21, 2012.

  21.         Software Customer Agreement between Lawson Group and Education Management,
              LLC, dated March 23, 1992.

 22.          Master Services Agreement between Lawson Software Americas, Inc. and Education
              Management, LLC, dated August 17, 2005, as amended by Addendum, dated August 24,
              2010.

 23.          Software Services Agreement for Web-Based Training between Infor (US) Inc. and
              Education Management II, LLC.

 24.          License to Use Information Software between Informatica Corporation and Education
              Management, LLC, dated December 30, 2008, as amended by First Amendment, dated
              June 25, 2010.

 25.          Software License Agreement between Informatica Corporation and Education
              Management, LLC, dated September 29, 2011.

 26.          FastTrack for Dynamic 365 Microsoft Fast Track Services Agreement between Microsoft
              Corporation and Education Management II, LLC, dated May 17, 2017.

 27.          All other relevant agreements in the data room, as of January 1, 2018, including those
              listed on Attachment 1 to this Exhibit 6.




{8097880: }
                                            Page 2 of Exhibit 3
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 44 of 50. PageID #: 9574



                                             Schedule A
                                    Transition Services and Rates


  Transition Services and TSA Rates:
  1.          Financial Information Systems Services - $1.29/Student/Month

              •    UARF/incidents submittals and approvals for all Finance Systems
              •    Workflow modifications and daily support for the various systems within
                   finance
              •    Lawson Maintenance, support and monthly close activities which includes
                   the security of finance employees, ongoing inquiries, monthly closing
                   activities of all subsystems, system configuration, system monitoring
              •    ProLease Maintenance which includes pulling and preparing monthly rent
                   uploads, month end close process and all maintenance
              •    Reporting out of all finance systems
              •    Peard uploads and support which includes pulling bi-weekly statement,
                   preparing payment for AP and providing detail and tie out and month end
                   close activities
              •    T&E expense management
              •    Management and administration for the Square system which includes all set
                   up, user training and configuration
              •    Month end and quarter end support which includes the migration of all
                   exports from SIS systems, imaging accruals, system updates
              •    Miscellaneous support/projects/testing/interaction between finance, PR, HR
                   and IT. Varies from month to month
              •    Vendor Maintenance and support along which includes procure to pay
                   support for requisitions
              •    PO’ s and matching

  2.          State Licensing Services - $2.04/Student/Month

              a.   Annual Reporting Requirements
              b.   Annual License Renewals
              c.   New Licensure Applications
              d.   Teach Out Notifications
              e.   Teach Out Filing Requirements
              f.   Change of Ownership
              g.   Quarterly Reporting (including financials)
              h.   New Program Applications
              i.   Program Modifications
              j.   Quarterly ACICS Schools Requirements to State
              k.   Student Complaints - States
              l.   State Research, questions, follow up
              m.   BPC review time
              n.   Internal grants (research)
              o.   Catalog reviews

{8097880: }                                  Schedule A-1
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 45 of 50. PageID #: 9575



              p.    Document retention
              q.    Enrollment agreements (review, state changes)
              r.    Program integrity
              s.    Bonds - initial requests, distributions, cancellations
              t.    Tuition and Fee changes
              u.    Check requests and procurement
              v.    Re-entry exception requests
              w.    State Disclosures
              x.    Catalog Review
              y.    Mid Accreditation Review
              z.    Mock Visits
              aa.   Self-Study Review

 3.           Central Student Financial Services (not CENTER) - $8.49/Student/Month

                   Annual Compliance Audits
                   Close out audits
                   State grant audits
                   VA visits and audits
                   Federal reporting requirements
                   Federal surveys
                   Annual student consumer information updates
                   Campus security and fire safety tracking and reporting
                   Closed school notifications and reporting
                   DUNS and SAM updates
                   Federal Program Reviews (if campus selected by Department of Ed) - program
                    reviews are by OPEID and would include any campus associated with the OP ID
                    within the last 2 to 3 award years
                   Federal reporting for ACICS campuses
                   90/10 annual audit requirements
                   Federal Electronic applications
                   BPC
                   Default Management
                   Perkins Liquidation - Close outs
                   Perkins Liquidation - Ongoing
                   Policies and procedures
                   Forms
                   Regular Compliance Calls - FA Specialist, VA, CFA, Student Accounting,
                    Weekly Occurrences
                   Campus Based Funding, FISAP Audits, Etc.
                   Federal research, regulatory review new federal updates, state review and research
                   Campus support-general questions & guidance
                   Campus Monitoring Reports - ANA, Attendance
                   CFPB Complaints
                   Student Complaints
                   IPEDS
                   Fisk Reporting
                   Career Services Reporting

{8097880: }                                        Schedule A-2
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 46 of 50. PageID #: 9576



                 VA Reporting
                 Accreditors Reporting
                 Call Recording
                 Call Analytics
                 Mystery Shopping
                 Training Reporting
                 Internal reporting and scorecards
                 Consent Judgment Reporting and Management
                 Ad hoc reporting
                 State Grant, Military Survey reporting
                 GE Disclosure
                 EFIP
                 Admission Scripts
                 Student Body Flow
                 Online Percentage Audit
                 GSM Analysis and data mapping
                 Persistence and Retention
                 Ai Linkage Report
                 Financial Aid reporting
                 Admissions data
                 Directing/loading data to Data Warehouse for reporting

  4.          Information Technology - $51.70/Student/Month

                 Data Center
                 Active Directory Services
                 Application Server Work
                 Avaya
                 Call Copy
                 Change Management
                 Citrix
                 Core Network
                 Database Services
                 Domain Name Service (DNS)
                 Informatica
                 ITOC Monitoring
                 Network
                 Project Management
                 Security
                 Telephony
                 VMWare
                 AN Studio Party Equipment
                 Aerialink
                 AIO Schedule (Current Schedule)
                 Applied Voice Speech Technology (AVST)
                 Assist
                 AWS Core Infrastructure
                 Bridgestreet Housing

{8097880: }                                  Schedule A-3
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 47 of 50. PageID #: 9577



                 Calero (Call Detail Recording)
                 Call Compliance System
                 CampusVue Portal
                 Check Point Client Encryption
                 Clarity
                 CMS (Interwoven)
                 Content Alert
                 Contract Management
                 Corporate Facilities
                 Course Listing
                 Course Revision
                 Course Scheduling System (CSS)
                 DataBase Inventory
                 Database Performance Monitoring
                 Decision Navigator
                 Direct Loan Pell Reconciliation
                 DocuSign
                 eBook
                 EdConnect
                 eLibrary
                 Employee Portal
                 Enterprise File Transfer
                 Enterprise Mass Storage
                 Enterprise Message Bus
                 Estimated Financial Impact Plan (EFIP)
                 ExamSoft
                 EZ Proxy Faculty Course Import
                 Faculty Session Prep
                 Firewall
                 Foglight
                 GoToMeeting
                 Holds Automation
                 HP ArcSight
                 HP Business Process Monitor (BPM)
                 HP Business Service Management
                 HP Data Protector
                 HP Network Node Manager (NNM)
                 HP OpenView Operations Manager (OVOW)
                 HP SiteScope
                 HP Systems Insight Manager
                 HP Virtual User Generator (VuGen)
                 HVAC
                 Image Onsite
                 ImageNow Upload Center
                 iModules Alumni Community
                 Imperva
                 IP Control
                 Kronos

{8097880: }                               Schedule A-4
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 48 of 50. PageID #: 9578



                 Load Balancer
                 MHC Document Express
                 MiniTab Registration
                 Mobile (MCP)
                 Mobile Phone
                 MSBI Reports
                 MyGroups
                 NetQOS
                 Nexpose
                 Office365 - Lyne Online
                 Office365 - Office Pro Plus
                 Office365 - OneDrive
                 Office365 - Outlook Online
                 OneSource
                 OpenVoice
                 Outlook
                 Password System (Center)
                 Presentation Technology
                 Printers
                 Program Course Management System (PCMS)
                 ProofPoint
                 Public Key Infrastructure (PKI)
                 Rema Grad Team Application
                 RIC Process
                 Router
                 Satellite
                 Scanners
                 Schedule Manager
                 SecureNet (SN)
                 Security Equipment
                 SendWordNow
                 ShareKnowledge
                 ShowMgr
                 SimMan
                 SiteCore
                 SOA
                 Socrates
                 Software
                 Solar Winds
                 State Grants
              •   Stipend Generator
              •   Student Body Flow (SBF)
              •   Student Course Scheduling System (Student CSS)
              •   Student Orientation
              •   Student Payment Application (SPA)
              •   Subversion
              •   Switch
              •   Symantec Data Loss Protection (DLP)

{8097880: }                                 Schedule A-5
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 49 of 50. PageID #: 9579



               •    Symantec Endpoint Protection
               •    Symantec Validation & ID Protection Service (VIP)
               •    System Center Configuration Manager (SCCM)
              •     System Galaxy
              •     TargetVision
              •     Tax Factory
              •     Team Foundation Server
              •     Telco Carrier
              •     Textbooks UI
              •     Third Party Collections UI (TPC)
              •     TOC (Transfer of Credits)
              •    Transcript Request System (STS)
              •    Tripwire
              •    UPS
              •    Visix
              •    Vordel
              •    Vormetric
              •    Voyager/OPAC
              •    VPN Cisco
              •    WASP (Point of Sales)
              •    WebCTRL
              •    Wireless
              •    Wireless Controller
              •    Exchange
              •    Hyperion
              •    IARM
              •    ImageNow
              •    Lawson
                  Lyne
                  Other Services
                  Planview
                  RightFax
                  ServiceNow
                  SharePoint
                  Tidal
                  User Access Request
                  Video Conferencing
                  Workstation
                  Administrative Computing Services
                  Altiris
                  Audit
                  BizTalk
                  Brightspace
                  Campaign Dialer
                  Campus Facilities
                  CampusVue
                  Career Center
                  Classroom Computer Services

{8097880: }                                   Schedule A-6
   Case: 1:19-cv-00145-DAP Doc #: 331-1 Filed: 05/15/19 50 of 50. PageID #: 9580



                 CRM
                 Digital Application
                 eCollege
                 eLeads
                 Enterprise Data Warehouse (EDW)
                 Genesys
                 Marketing Websites
                 Microsoft BI Tools
                 My Campus Portal
                 Qlikview
                 RACER
                 Student Financial Planning
                 Universal Content Management (UCM)
                 Webspace




{8097880: }                                Schedule A-7
